Citation Nr: 1331705	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  12-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied the benefit sought on appeal. 

The Veteran requested a hearing before the Board in July 2012.  The Veteran subsequently withdrew his request in October 2012.  38 C.F.R. § 20.704(e).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for schizophrenia must be remanded for further evidentiary development. 

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013). The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Veteran essentially contends his schizophrenia began during service and has continued since.  The Veteran submitted a letter from his physician stating the Veteran was diagnosed with Chronic Paranoid Schizophrenia.  The physician further opined the Veteran was affected during his service which was evidenced by his "prodomal symptoms during Navy service."  However, the physician neither identified what symptoms formed the basis of his decision, nor provided a rationale for how he came to this conclusion.  Further, it appears that this opinion may have been based solely on the Veteran's report of history without review of the Veteran's claims folder or service treatment records.   See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the Veteran's recitation of medical history and unsupported by clinical findings is not probative). 

As the Veteran has not been afforded a VA compensation and pension examination to determine the current nature and etiology of the claimed schizophrenia, he must be provided such an examination on remand.  See McLendon, Supra.  Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain any outstanding treatment records pertinent to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the Veteran a letter asking him to identify any additional medical treatment (both private and VA) that he has received for his claimed schizophrenia since April 2012.  

Thereafter, RO or AMC should take appropriate steps to secure any medical treatment records so identified that are not already of record.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  

Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2013). 

2.  The RO or AMC should schedule the Veteran for an appropriate psychiatric VA examination to determine the nature and etiology of any current mental disorders to include schizophrenia.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for the opinion. 

For the Veteran's claimed schizophrenia, the examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current mental disorder that is (1) etiologically related to or (2) caused by the Veteran's active service.

(b)  Provide an opinion as to whether it is it at least as likely as not (i.e. probability of 50% or greater) any current mental disorder was manifested (1) during service or (2) within the first post-service year in service?

The examiner should specifically comment on any lay or medical evidence of record suggesting that the Veteran may have experienced psychotic symptomatolgy in service. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If the benefit sought remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


